Citation Nr: 0916786	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  99-14 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD) for the period prior to 
October 29, 2008.

2.  Entitlement to an evaluation in excess of 70 percent for 
PTSD for the period from October 29, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Newark, New Jersey Regional Office (RO) of the Department of 
Veterans Affairs (VA) which continued a 30 percent evaluation 
for the Veteran's PTSD.

In a November 2000 rating decision, the RO established an 
evaluation of 50 percent for the Veteran's PTSD.  In February 
2003, the Veteran presented personal testimony during a 
Travel Board hearing before the undersigned Acting Veterans 
Law Judge.  A transcript of the hearing is of record. 

The claim was remanded for additional development in March 
2004.  In January 2008, the Board adjudicated several 
unrelated claims and remanded this matter to the RO to afford 
due process and for other development.  Pursuant to a 
November 2008 rating, the rating for PTSD was increased to 70 
percent, effective from October 29, 2008.  As higher 
schedular evaluations for this disability are possible, the 
issues of entitlement to increased ratings for PTSD remain 
before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).

The Board observes that entitlement to a total disability 
rating based on individual unemployability (TDIU) due to 
service-connected disabilities was denied by an unappealed 
rating decision of June 2007.  Based largely on evidence 
received thereafter, the RO subsequently increased the 
assigned rating for PTSD from 50 percent to 70 percent, 
effective from October 29, 2008, which raises a new claim for 
TDIU that has yet to be adjudicated.  Accordingly, TDIU to 
include consideration on an extraschedular basis is referred 
to the AMC/RO for disposition as appropriate.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  For the period prior to October 29, 2008, the Veteran's 
symptomatology is not manifested or approximated by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships or more severe 
symptomatology.  

3.  For the period from October 29, 2008, the Veteran's 
symptomatology is not manifested or approximated by total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; an 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  




CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
50 percent for PTSD have not been met at any point prior to 
October 29, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.655, 
4.1, 4.3, 4.7, 4.130 Diagnostic Code 9411 (2008). 

2.  The criteria for the assignment of a rating in excess of 
70 percent for PTSD have not been met at any point from 
October 29, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.655, 
4.1, 4.3, 4.7, 4.130 Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.159, 3.326(a), and 
as interpreted by the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") have been fulfilled 
by information provided to the Veteran by correspondence 
dated in March 2004, March 2006 and March 2008.  That 
correspondence notified the Veteran of VA's responsibilities 
in obtaining information to assist in completing his claim, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim, and requested that he 
send in any evidence in his possession that would support his 
claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), found 
that the VCAA notice requirements applied to all five 
elements of a service connection claim.  An additional notice 
regarding these matters was sent to the Veteran in June 2006.  
The Board finds that the appellant is not prejudiced by the 
timing such notice (i.e., after the last adjudication of the 
claim) because the claim was readjudicated thereafter.  

The Board acknowledges a recent decision from the Court that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38  C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  In that decision, the Court stated that for 
an increased compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the VA notify the claimant that, 
to substantiate a claim, the claimant must provide, or ask 
the VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the VA must 
provide at least general notice of that requirement to the 
claimant.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

While the Veteran was clearly not provided this more detailed 
notice, the Board finds that the Veteran is not prejudiced by 
this omission in the adjudication of his increased rating 
claim.  In this regard, during the course of this appeal the 
Veteran has been represented at the RO and before the BVA by 
a National Veterans Service Organization (VSO) recognized by 
the VA, specifically the Disabled American Veterans and the 
Board presumes that the Veteran's representative has a 
comprehensive knowledge of VA laws and regulations, including 
particularly in this case, those contained in Part 4, the 
Schedule for Rating Disabilities, contained in Title 38 of 
the Code of Federal Regulations.  

In addition, after the Veteran has presented testimony and he 
and his representative have both submitted argument 
demonstrating actual knowledge on the part of the Veteran and 
his representative of the information that would have been 
included in the more detailed notice contemplated by the 
Court in the Vazquez-Flores case.  As such, the Board finds 
that the Veteran is not prejudiced based on this demonstrated 
actual knowledge.  

The Veteran received VA examinations for January 1999, July 
2000, October 2002, June 2004 (with supplemental report of 
June 2005) and October 2008.  Extensive VA treatment records 
addressing the question at issue are of record.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  There has been substantial 
compliance with all pertinent VA law and regulations and to 
move forward with the claim would not cause any prejudice to 
the appellant.

Law and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Therefore, the analysis in this decision is undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2008).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2008).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2008).

The Veteran's PTSD is evaluated according to the following 
criteria:

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
38 C.F.R. § Part 4, Diagnostic Code 9411 (effective 
November 7, 1996).

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records and examination 
reports.  Although this Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  

Factual Background

Social Security Administration (SSA) records from July 1992 
reflect that the Veteran was assessed as unemployable due to 
his back and psychological problems.  P.E.H., Psy. D., noted 
that the back problem prevented the Veteran from doing the 
job he had been trained to do, and the psychological problem 
prevented the Veteran from retraining.

VA outpatient treatment records dated December 1996 and June 
1999 included notations that the Veteran ha not worked 
because of a back injury on the job and his PTSD 
manifestations.  A June 1999 VA outpatient treatment record 
also noted that the Veteran's unemployability was mostly due 
to his back problem.

In 1999, the Veteran was granted worker's compensation.  The 
worker's compensation records indicated that the Veteran was 
100 percent disabled due to his back problems, psychological 
factors, and delayed PTSD.

In January 1999, the VA examination reflected that the 
Veteran avoided people and got angry easily and had 
difficulty sleeping.  He indicated that he related adequately 
with co-workers and foremen.  He exhibited no unusual 
behavior.  Mood was depressed.  There was no disturbance of 
mental stream, thought or perception.  Memory and 
concentration were intact.  Judgment was compromised under 
stress.  Global Assessment of Functioning (GAF) was 65.  He 
was described as socially withdrawn.  

The Veteran was afforded a VA examination in July 2000.  He 
reported being anxious and uncomfortable.  He had combat 
nightmares at least twice a week.  He was alert and oriented 
in all three spheres.  His mood was depressed, apprehensive 
and irritable.  Affect was constricted.  Speech was clear and 
coherent.  He denied suicidal or homicidal ideation or 
intent.  He demonstrated fair to good insight and judgment.  
GAF was 55 due to reported difficulty getting along with 
others and inability to try other vocational avenues.  The 
examiner noted that the Veteran was unable to work at least 
in part due to his back disability and unable to try other 
types of work because he is unable to concentrate on anything 
due to his recollections of Vietnam.  

On VA examination in October 2002, the examiner observed that 
the Veteran had been unable to work because of his back 
problems but described a good family relationship.  He has a 
friend and was close to his brother.  A GAF score of 45 was 
assigned.  It was noted that the Veteran had moderately 
severe symptoms, and his symptoms of PTSD could cause him to 
have problems at work.

In July 2003, an attending psychiatrist reviewed the 
Veteran's nervous disorder and medication; he noted the 
Veteran's back problems and assigned a GAF of 55.

The VA examination report of June 2004 noted that the Veteran 
was unable to work and was isolative.  The examiner noted 
that the Veteran stopped working in 1986 after an on the job 
injury.  At the examination, he was dressed casually.  His 
mood was depressed, and affect was blunted.  The examiner 
specifically commented on the absence of appreciable problems 
on the mental status component of the examination.  The 
Veteran was oriented to place, person and time.  Insight and 
judgment were fair.  The examiner assigned a GAF score of 45.  
After observing that the Veteran had moderately severe 
symptoms, the examiner stated that the Veteran's psychiatric 
problems did not prevent him from getting employment.  The 
examiner subsequently reviewed claims file in June 2005 and 
indicated that no further comment was necessary.  

VA mental health outpatient records from 2002 through 2004 
show that the Veteran received PTSD counseling about every 
other month.  His examiner regularly assigned him a GAF score 
of 55 and indicated in August 2004 that the Veteran was 
unemployable.

An April 2008 VA Mental Health Noted shows that the Veteran's 
nervous disorder and medication were reviewed and the 
Veteran's back problems were noted.  A GAF of 50 was 
assigned.

Pursuant to the Board's most recent Remand, the Veteran was 
afforded a VA PTSD disorders examination on October 29, 2008.  
The examiner was a psychologist; he reviewed the claims file 
and noted that the Veteran was previously assigned a GAF of 
45 in 2004.  It was noted that earlier examination evaluation 
appeared to be somewhat contradictory.  The earlier summary 
of findings reported the Veteran as unable to work and 
isolative; however, in the following paragraph the prior 
examiner stated that the Veteran's psychiatric problems do 
not prevent employment.  

It was indicated that the Veteran has not worked since 1986.  
The Veteran was disabled as a consequence of a post service 
construction accident in 1986.  He has been declared 
permanently disabled by Social Security and has not worked in 
22 years.  The Veteran continues to have flashbacks and vivid 
memories of his war experience.  He continues to have 
dissociative reactions, waking up at night unaware of where 
he is.  He has hit his wife at night on many occasions 
without the awareness of what he has done. The Veteran has 
significant sleep disorder, having difficulty falling asleep, 
waking up frequently with sweats, and having ongoing bad 
dreams.  He has a heightened startle response, which has 
always been in existence from the time he was a mason to the 
present time.  He is hyperaware of his exits and is always 
trying to sit with his back to the wall where he can scan the 
environment. He avoids any triggers that will remind him of 
his war experiences, avoiding war movies and avoiding any 
other stimuli that will evoke memories of his Vietnam 
experience.  He states that he avoids social situations and 
experiences ongoing mood swings, flying into a rage.  He 
states that he has had violent reactions in the past with his 
wife, although he has no history of domestic violence.  He 
has attention and concentration deficits.  He tries to start 
projects, cannot focus, has difficulty concentrating, and 
will then throw the project away.  He displays significantly 
blunted and restricted affect.

Mood was somewhat anxious.  The Veteran was alert and 
cooperative.  Affect was constricted and blunted with the 
sole exception of losing his composure as previously 
described.  Speech was normal and soft.  There was no 
evidence of perceptual impairment as well as an absence of 
either hallucinations or delusions.  Thought content was 
appropriate to the interview.  The Veteran denied suicidal or 
homicidal ideation.  He was oriented to time, place, and 
person.  Memory and concentration were intact, although 
concentration skills appear to be significantly impaired when 
the Veteran is attempting to work on projects.  Abstract 
reasoning, judgment, and impulse control are intact.  Insight 
is mildly impaired.  The Veteran has been actively seeking 
psychiatric assistance for over 10 years; however, when this 
examiner discussed the possible option of an inpatient 
posttraumatic stress disorder program, the Veteran was 
avoidant, stating he could not tolerate an enclosed situation 
or that type of an environment.

The Veteran does not see his wife much because she works 
during the day; he is alone during the day.  He states that 
his children are both married and that he does see them at 
least once a month.  He maintains contact with his brother 
but not his sisters.  His mother and stepfather do not want 
anything to do with him for unknown reasons. 

The Veteran reportedly spends most of his time sequestered 
alone in his basement.  He will play with his dog; however, 
he states that his activities consist of listening to the 
radio.  He states that he will occasionally start a project, 
but he cannot finish it.  He states that he gets aggravated 
too quickly but that he does not know how to control it.  The 
Veteran denies any use of drugs but admits drinking between 
six to eight beers everyday and appears to have developed a 
high tolerance to alcohol.

The examiner summarized that the Veteran is experiencing 
ongoing and severe symptoms of posttraumatic stress disorder.  
He continues to have recurring and intrusive thoughts, 
recurring and distressing dreams, relives the events via 
flashbacks and dissociative reactions and experiences 
distress as a consequence of exposure to cues that remind him 
of his experiences.  He avoids thoughts, feelings, and 
conversations associated with his experience.  He avoids 
activities, places, and people that arouse recollection.  He 
has significantly decreased interest in participation in 
formerly enjoyable activities.  He feels detached and 
estranged from others and exhibits restricted affect.  He has 
difficulty falling and staying asleep.  He exhibits 
irritability with outbursts of anger.  He has difficulty 
concentrating.  He exhibits hypervigilance and an exaggerated 
startle response.

Diagnosis was chronic posttraumatic stress disorder, severe, 
and alcohol dependence.  GAF was rated at 39.  The Veteran 
isolates.  He displays blunted affect.  He has heightened 
arousal with significant sleep disorder, and avoids 
socialization, recreational, and leisure activities.  The 
Veteran is deemed to be unemployable from a psychiatric 
vantage point.  The severity of the psychiatric problems 
noted combined with his isolative tendencies and mood swings 
as well as blunted affect would render this Veteran unable to 
work.  

The examiner concluded that the Veteran's symptoms appear to 
be at least as bad, if not worse, than formerly evaluated in 
2004.  The Veteran was previously deemed to be unable to work 
and isolative, although he did declare him to be able to work 
from a psychiatric vantage point.  This examiner finds the 
Veteran's psychiatric symptoms to be clearly significantly 
severe enough to prevent employment, and this Veteran appears 
to have been unemployable for a significant period of time.

Analysis

The Veteran's symptomatology over the course of the appeal 
does not reflect any suicidal or homicidal ideation, 
impairment in thought, reality testing or communication or 
grossly inappropriate behavior.  

In the context of the most recent examination, the Veteran 
acknowledged having been unemployed due an on the job injury 
in 1986.  Significantly, he also reported that he had 
previously been fired on several earlier occasions because of 
an inability to get along with others, a representation that 
the examiner appears to have accepted.  However, the Board 
observes that the Veteran previously specifically denied 
difficulties with co-workers or superiors in the context of 
an October 1996 examination.  See also January 1999 VA 
examination report.  Although the Veteran described himself 
as reclusive, the Board additionally observes that he does 
preserve family support, having remained married for nearly 
forty years, and he also maintains contact with his children 
as well as his brother.  Even accepting the Veteran's claims 
of violent outbursts around his wife, there is no history of 
any domestic violence.  While some impairment in establishing 
and maintaining relationships is recognized, an impairment 
approaching an inability to establish and maintain 
relationships is not demonstrated or approximated.  

For the period prior to October 29, 2008, the record 
additionally does not reflect occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships or more severe symptomatology.  

For the period prior to October 29, 2008, the Veteran does 
not manifest suicidal ideation, obsessional rituals, speech 
difficulties, continuous panic or depression, spatial 
disorientation, and/or neglect of personal appearance and 
hygiene consistent with a 70 percent disability evaluation 
under the pertinent evaluation criteria.  Although he has had 
problems with impulse control, the Board observes that he has 
had no legal difficulties as a consequence.  Under the 
circumstances, that aspect of his disorder is not sufficient 
to warrant a 70 percent rating under the criteria in light of 
the evidence as a whole and the longitudinal pattern of GAF 
scores (discussed in greater detail below).  Accordingly, the 
preponderance of the evidence is against a rating in excess 
of 50 percent for PTSD at any point during that evaluation 
period prior to October 29, 2008.

For the period from October 29, 2008, the Veteran's 
symptomatology is not manifested or approximated by total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting oneself or others; an 
intermittent inability to perform the activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
38 C.F.R. § Part 4, Diagnostic Code 9411.  Accordingly, 100 
percent evaluation is not warranted on a schedular basis at 
any point in the period from October 29, 2008 to the present.  

The Board additionally observes that the Veteran has not 
required hospitalization for treatment of his PTSD disorder 
at any point during the appeal period and, while he has 
received regular treatment on an outpatient basis, the 
manifestations of his disorder appear to have remained 
relatively stable in that clinical setting according to 
treatment records.  There is no competent evidence of record 
which indicates that the Veteran's PTSD has caused marked 
interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 

It bears emphasis that an examiner's classification of the 
level of psychiatric impairment, by word or by a GAF score, 
is to be considered but is not determinative of the 
percentage VA disability rating to be assigned; the 
percentage evaluation is to be based on all the evidence that 
bears on occupational and social impairment.  38 C.F.R. § 
4.126; VAOPGCPREC 10-95.

The Board notes that the psychologist who conducted the 
October 2008 examination concluded that the Veteran's 
psychiatric symptoms alone were severe enough to render him 
unemployable and that examiner concluded that the Veteran 
appeared to have been unemployable for a significant period 
of time; a GAF of 39 was assigned.  That GAF score does not 
appear supported by the Veteran's documented symptomatology.  
According to the GAF scale, a score of 31 to 40 is defined as 
exhibiting some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or any major impairment in several areas, such 
as work or school, family relations, judgment, thinking or 
mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  
Major impairments indicative of a GAF score of 39 display a 
disorder more serious than the Veteran's documented 
symptomatology.  For example, the Veteran has no 
symptomatology approaching a reality deficiency that has been 
documented and, while some measure of impairment in several 
areas is acknowledged, major impairments in several areas is 
not demonstrated.  

The Board also notes that the VA examiners for the period 
from January 1999 to the present have assigned GAF scores 
ranging from 65 to 39, but the scores according to treatment 
records have predominantly been in the 55 range.  A GAF of 51 
to 60 is defined as moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  A 
GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, and frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

Under the circumstances, the Board considers that the 
preponderance of the evidence is against a higher evaluation 
for the period prior to October 29, 2008 or for the period 
from October 29, 2008.  Because the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  38 U.S.C.A. § 5107 (West 
2002); Ortiz v. Principi, 274 F.3d 1361 (2001) (the benefit 
of the doubt rule applies only when the positive and negative 
evidence renders a decision "too close to call").  


ORDER

Entitlement to an increased evaluation for PTSD for the 
period prior to October 29, 2008 is denied. 

Entitlement to an increased evaluation for PTSD for the 
period from October 29, 2008 is denied.



____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


